PER CURIAM.
Appellants seek review of three interlocutory orders, only one of which warrants comment. That order granted the motion of appellee Ray Strauss to dismiss the counterclaim against him.
Our review of the record indicates to us that although the pleading in question is a model of prolixity, it does state a cause of action against appellee Ray Strauss, and thus it was error to dismiss the said counterclaim against Strauss.
Accordingly, the order of December 16, 1974, dismissing the counter-defendant Ray Strauss is reversed and the cause is remanded with directions to reinstate the counterclaim as to said counter-defendant. In all other respects the orders appealed from are affirmed.
Affirmed in part, reversed in part, and remanded.
CROSS, MAGER and DOWNEY, JJ., concur.